PER CURIAM.
Appellant Durl F. Anderson, dissatisfied with the progress of his marriage dissolution proceedings in state court, attempted to remove the matter to federal court. Pursuant to 28 U.S.C. § 1447(c), the federal district court remanded the proceedings to state court and the appellant appeals. Various defendants move to dismiss on the grounds that this court lacks jurisdiction. Based on the well-reasoned opinion of the district court and on this court’s opinion in Milligan v. Milligan, 484 F.2d 446 (8th Cir. 1973), the motion to dismiss should be, and hereby is, granted.